Citation Nr: 0202466	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  96-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for spinal disability, to 
include the cervical spine and the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
April 1998.  In that remand, the Board set forth two separate 
issues on appeal, finding that the veteran had been claiming 
that he sustained injuries to two separate areas of the back, 
the cervical spine and the lumbar spine.  The current 
decision consolidates the issues, as phrased above, for 
purposes of convenience only.  The Board continues to 
recognize the veteran's assertions as to lumbar spine and 
cervical spine disability.     

The Board notes that the issue on appeal previously has been 
addressed simply as service connection, although the record 
reveals prior final denials on the claim by the RO, as well 
as a November 1964 denial by the Board.  However, the Board 
has jurisdiction to consider previously adjudicated claims 
only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
38 U.S.C.A. § 7104(b) (West 1991).  Therefore, as a 
jurisdictional matter, the Board must initially determine 
whether the claim may be reopened.  The Board subsequently 
addresses the claim on its merits. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board denied service connection for a back disorder 
in a November 1964 decision, which subsumed previous RO 
decisions.  Thereafter, the RO found no 



new and material evidence to reopen the claim in rating 
decisions in April 1993 and July 1993.  

3.  Evidence received since the July 1993 rating decision is 
so significant that it must be considered with all the 
evidence of record in order to fairly decide the merits of 
the veteran's claim.  

4.  The competent medical evidence of record does not show 
chronic disease within the presumptive period or a nexus 
between the veteran's disabilities of the lumbar spine and 
cervical spine and his period of active duty service. 


CONCLUSIONS OF LAW

1.  The July 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen a 
claim for service connection for disability of the lumbar 
spine and cervical spine.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Disability of the lumbar spine and cervical spine was not 
incurred or aggravated, and may not be presumed to have been 
incurred, during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5013, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the February 1995 rating decision, the 
February 1996 statement of the case, and supplemental 
statements of the case dated through March 2001, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, the 
March 2001 supplemental statement of the case includes 
consideration of the new notice and duty to assist provisions 
of the VCAA.  

With respect to the duty to assist, the Board notes that the 
RO attempted to secure clinical service medical records in 
support of the veteran's claim.  The November 1999 response 
from the National Personnel Records Center indicated that 
clinical records for the dates in question were not found and 
probably destroyed.  In addition, the RO has secured relevant 
VA treatment records, records from the Social Security 
Administration, and medical examinations with opinions.  In 
February 2002, the Board requested an independent medical 
expert opinion.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991); 
38 C.F.R. § 20.901(a) (2001).  The Board provided the 
veteran's representative with a copy of the February 2002 
report and afforded time to submit additional evidence or 
argument.  The representative's February 2002 response has 
been associated with the claims folder.  The Board notes that 
the veteran has personally provided many private medical 
records.  In September 1999, the veteran authorized VA to 
obtain records from three private providers.  One provider 
responded with records.  The office of S. Hutson, M.D., 
indicated that it had no patient with the veteran's name.  
The RO received no response from Huguley Memorial Medical 
Center, though there is no indication that it was undelivered 
or otherwise not received.  However, on the release form, the 
veteran stated that he was unable to recall the date of his 
visit.  The Board therefore finds no reasonable basis for 
requiring the RO to make another attempt to secure records 
from that facility.  See 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(1)(i) 
(information necessary to identify and locate existing 
records includes an approximate time frame).  

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The 
veteran's claim, filed prior to that date, is therefore not 
affected.  

The Board is also satisfied as to compliance with its 
instructions from the April 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board notes that the RO 
asked the veteran to provide the complete name and address of 
Dr. Steiner, as instructed by the Board, in order to obtain 
his records.  In June 1998, the veteran indicated that Dr. 
Steiner's office was closed in 1974.   


New and Material Evidence to Reopen

The RO denied service connection for a back disability in a 
September 1962 rating decision, which became final when the 
veteran failed to initiate an appeal upon notice of the 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).  In addition, in 
a November 1964 decision, the Board denied service connection 
for a back disability, which subsumed the RO's earlier 
denial.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104.  Thereafter, in April 1993 and July 1993 
rating actions, the RO found no new and material evidence to 
reopen the claim.  Those decisions also became final.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In this case, the Board finds new and material evidence to 
reopen the veteran's claim.  Evidence received since the July 
1993 rating decision includes both VA and private medical 
opinions addressing the etiology of the disabilities at 
issue.  Such opinions are new and clearly relevant to the 
appeal, and require adjudication with all the evidence of 
record in order to fairly decide the veteran's claim.  
Therefore, the evidence is new and material within the 
meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.   


Service Connection

As discussed above, the claim for service connection for 
lumbar and cervical spine disability is reopened.  The claim 
must therefore be considered based on all the evidence of 
record.  The Board initially observes that the veteran has 
had ample opportunity to present evidence and argument in 
support of his service connection claim.  Moreover, as the 
most recent adjudications of his claim have addressed the 
issue of service connection on the merits, there is no 
indication that the Board's current consideration of the 
claim will result in any prejudice to the veteran.  Bernard, 
4 Vet. App. at 392-94. 

Factual Background

The veteran had active service from July 1948 to June 1952.  
As shown in service medical records, the veteran was seen in 
September 1950 with lumbago and common cold.  Other service 
medical records, including the June 1952 separation 
examination report, were negative for abnormality of the 
spine.  

The veteran's private physician referred him to VA in January 
1962 for evaluation of backache complaints beginning in 
December 1961.  January 1962 VA records reflected 
hospitalization and diagnosis of compression fracture of the 
vertebral body, four weeks old.

August 1962 notes from J. Brink, M.D., included the veteran's 
history of in-service back injury in 1950 with several months 
of treatment and intermittent back pain thereafter.  The 
veteran related that he was rejected for re-enlistment in 
1961 for bad ears and back.  He fell on ice in December 1961, 
which brought on back pain.  X-ray reports showed moderate 
wedging of L1, which appeared to be the result of an old 
previous compression fracture.  Dr. Brink stated that the 
veteran's symptoms seemed the represent residuals of the old 
compression fracture of L1 with some psychogenic overlay.

A report of contact with Social Security Administration 
personnel dated in September 1962 related that the veteran 
had an injury in service in 1950 when a heavy box fell on him 
and pinned his back to the cement floor, crushing part of his 
spine.  He believed that his disability began in December 
1961 when he slipped on some ice and fell on his already 
injured back.  

X-rays taken for the March 1964 VA general medical 
examination showed an old compression fracture deformity of 
L1.  During the special neurology examination, the veteran 
related that he had a minor back injury in service in 1950 
with intermittent complaints thereafter.  In 1962, he fell on 
ice and sustained a compression fracture of a lumbar vertebra 
with constant back pain since that time.  Neurologic 
examination was normal.  The examiner indicated that a 
diagnosis of conversion reaction accounted for the veteran's 
symptomatology. 

Notes from M. Feferman, M.D., dated in April 1964 included 
the veteran's history of back injury in service in 1950.  He 
had intermittent pain thereafter until the fall in December 
1961.  On examination, Dr. Feferman found no good organic 
evidence for the veteran's difficulty.  Although he did not 
review any X-rays, there was a reported compression fracture 
of L1.  Dr. Feferman stated that it apparently was an old 
fracture and that it would be hard to see how it could cause 
all of the veteran's continued difficulty.  

VA medical records from April 1975 indicated that the veteran 
was involved in automobile accident in April 1974.  Notes 
stated that he was seen in the emergency room.  It was 
reported that the consulting orthopod stated that the ailment 
was not due entirely to the accident.  The diagnosis was 
cervical and lumbar spine arthritis.  

During the August 1975 VA orthopedic examination, the veteran 
related that he initially had back and neck problems in 
service related to an injury in a supply house in which 
something was pushed over on him.  Things went fairly well 
after that.  In 1961, he suffered a compression fracture of 
L1.  He incurred a whiplash injury several years later.  The 
examiner commented that the veteran's present complaints, 
which were mostly related to his neck, probably had nothing 
to do with the injury sustained in service.  Probably more 
significant was the injury he sustained in the area since 
service, as evidenced on X-rays of the cervical spine that 
showed spondylosis of the cervical vertebrae.  The diagnosis 
was cervical spondylosis without radiculopathy or myelopathy 
and old compression fracture of L1.  The diagnosis from the 
psychiatric examination also performed at that time was 
conversion hysteria.

Notes from S. Tarangle, M.D., dated in October 1975 referred 
to a history of back injury in 1952.  Records dated in April 
1978 from A. Otero, M.D., indicated that "in 1950, the 
veteran had a packing crate pushing him and sustained a 
compression to the lumbar spine.  In 1961, fell out of a 
toboggan slide and injured his back."  X-rays at that time 
were unchanged from 1950.  The veteran sprained his back in 
1972 after picking up a heavy object.  In addition, he had 
neck pain since an April 1974 automobile accident.  Dr. Otero 
commented that there was not much wrong with the veteran's 
lumbar spine, other than the old compression fracture.  The 
old fracture was stable and without associated neurologic 
deficit.  The minimal degenerative changes in the cervical 
spine were present in most people his age without many 
symptoms.  Records from S. Molenich, M.D., dated in June 1978 
related that the veteran had pain in right hip and thigh, 
both shoulders, and vertebral column dating to 1960.  He had 
a toboggan accident in 1961.  About one year later, he 
developed back pain.  He also suffered a whiplash injury in 
1974.  It was noted that X-rays showed an old compression 
fracture of L1, the age of which was difficult to determine.  

The veteran was hospitalized at a VA facility in 1979.  
Associated records reflected the veteran's report of low back 
pain onset in 1950 following trauma to the back.  He 
experienced exacerbation of pain in 1962 after falling on 
ice.  He fell again in 1972 with onset of neck pain and 
worsened back pain.  The veteran suffered additional injury 
in a 1974 automobile accident with increased cervical spine 
pain.  Observations suggested a psychiatric component to his 
symptoms.  

Private medical records showed that the veteran suffered a 
work-related injury in January 1990 when he lifted a heavy 
object.  Notes from W. Bernell, M.D., dated in May 1991 
indicated that neck pain began during therapy for the back.  
Radiographic tests showed degenerated disc at L5-S1 and quite 
severe spondylosis at C3-4 and C5-7.  In statements dated in 
August 1991, Dr. Bernell stated that the degenerated disc 
probably preceded the January 1990 injury, although the pain 
and resulting disability began with the injury.  Also, he 
felt that the degenerated discs in the neck began long before 
the injury.  Records from J. Beckley, M.D., dated in August 
1991 included a history of L1 compression fracture in 1950 
from which he recovered without any significant residuals, 
whiplash injury in 1974, and work-related injury in January 
1990.  The veteran underwent anterior L5-S1 diskectomy and 
anterior lumbar interbody fusion in December 1991.  

In an April 1992 statement, H. Frank, M.D., opined that the 
veteran injured his neck at the same time he injured his back 
in his employment in January 1990. 

In March 1993, the RO received copies of letters the veteran 
sent to his mother in 1950.  He mentioned that he had an 
accident in which he fell off a train.  There was no mention 
of back injury or other serious residual.  Statements from 
W.K. and F.K. also recounted the veteran's fall from a train.  
The veteran's May 1993 statement enumerated injuries in 
service, including a fall down the stairs in May 1949, a fall 
from a train in January 1950, and injury from being hit by a 
box in September 1950.   

A May 1993 letter from Dr. Bernell indicated that the veteran 
asked for his opinion as to the cause of his neck and back 
pain.  He presented the doctor with records from service in 
January 1950, showing that he had been thrown from a train, 
resulting in severe neck, back, and leg pain.  He was treated 
for "lumbago," now called mechanical low back pain.  A box 
fell on the veteran in September 1950.  In 1990, he was found 
to have a compression fracture of L1, as well as spondylosis 
in the neck.  The veteran asked whether the in-service injury 
could have led to the development of his current disorders.  
Dr. Bernell answered that it was well known and accepted that 
spine injuries frequently lead to spondylosis.  It sounded to 
him that the veteran had a spine injury in service as 
described.  In a May 1995 statement, after discussing his 
medical credentials, as well as the veteran's history, Dr. 
Bernell stated that, based on his experience and judgment, as 
well as a referenced medical text, he thought it was probable 
that the veteran's spine injuries in service did lead to his 
current spondylosis or at least had a major part in its 
development.  Dr. Bernell's January 1997 letter offered a 
similar opinion.  However, in a May 1996 letter to the 
veteran, he stated that the veteran had no neck complaints 
prior to the January 1990 accident and attempts at 
rehabilitation.  Therefore, it was reasonable to assume that 
the pain and disability began because of these injuries.  

The veteran and his spouse testified at a personal hearing in 
May 1995.  He indicated that, in service in 1950, a box fell 
on his back, pushing him to the floor.  The box weighed 
between 70 and 90 pounds.  He was treated with heat and 
massage.  After service, the veteran had intermittent, minor 
back problems.  He denied having any work-related spine 
injury.  During the hearing, the veteran submitted a written 
statement highlighting in-service and post-service injuries 
and symptoms relevant to his claim.  He also submitted a 
statement from his sister, who recalled that he had back pain 
from the time of his discharge to the present.  A statement 
from J.P. indicated that he recalled an incident in which the 
veteran fell off a train.  

During the April 1997 VA orthopedic examination, the veteran 
described the in-service box injury in September 1950 and 
indicated that he had intermittent back pain since that time.  
He had a work-related injury in January 1990.  He also 
alleged having a motor vehicle accident in 1950 on active 
duty with neck injury.  The veteran had undergone surgery on 
both the back and neck.  The diagnosis was status post lumbar 
disc excision and spinal fusion and status post anterior 
cervical fusion with probable disc excision.  The examiner 
opined that the current findings in the back were not 
"partially or etiologically related to the in service 
findings.  The degree of probability is equally likely as not 
related to service findings and the rationale for this is 
that the patient did have, as understand it from going over 
the chart, cervical injury as well as lumbar injury, however, 
it seems that the initiating cause for the requirement for 
spinal fusion both in the lumbar and cervical area were the 
workman's comp injury that occurred [in January 1990]." 

The veteran and his spouse testified before the undersigned 
Board Member in March 1998.  He again described the in-
service incidents of falling down stairs, falling from a 
train, and being struck by a footlocker-type box.  He related 
that his separation examination was not thorough and that he 
did not have an opportunity to discuss his back problems.  
The veteran discussed in-service and post-service symptoms 
and treatment.  The veteran's September 2001 hearing 
transcript revealed similar testimony.  

In an April 1998 statement, Dr. Beckley indicated that he 
reviewed the veteran's records and history, particularly 
prior injuries.  It was his opinion, as a board-certified 
orthopedic surgeon, that the veteran's spondylosis of the 
cervical and lumbar spine was quite likely related to his 
serious injuries of the 1950s.

The report of the March 1999 VA orthopedic examination 
included the history of work-related injury in January 1990 
with subsequent surgeries.  The veteran related that he fell 
down some stairs on active duty in 1949, that he fell out of 
a railroad car in 1950 in service, and that he was injured 
when a footlocker fell on him in September 1950, at which 
time he was treated for lumbago.  He also stated that he was 
treated for a lower back condition in October 1950, while 
hospitalized for circumcision.  In addition, the veteran had 
a history of motor vehicle accident in 1974 with subsequent 
neck and back pain.  The examiner noted that there were 
conflicting medical opinions from VA and private physicians 
concerning the possible relationship between the described 
in-service injuries and the veteran's current neck and back 
disorders.  He stated that, after a thorough review of the 
veteran's claims folder, he found no evidence to suggest that 
the veteran's current condition or need for surgery was 
connected to service.  He based his opinion on the time 
interval between service and the need for surgery and the 
intervening injuries.  The examiner conceded that there was 
obvious evidence that the surgery was preceded by 
degenerative changes, but indicated that these degenerative 
changes occurred in all human beings and could be focalized 
as in the veteran's case without being related to military 
duty. 

In February 2002, the Board requested an independent medical 
expert opinion from a specialist in orthopedics.  The report 
received later that month included a discussion of the 
veteran's contentions and the relevant medical evidence of 
record.  The physician concluded that the veteran now suffers 
from cervical spondylosis and lumbar spondylosis, progressive 
degenerative conditions that were expected in the normal 
population and that were appropriate for his age.  He 
explained that lumbago was a common term for back pain.  As 
used in the September 1950 service medical record, there was 
no indication that "lumbago" inferred a significant injury 
or fracture.  After reviewing the records, the physician 
found no event during the veteran's active duty that would 
indicate significant injury and explain his present symptoms.  
He opined that the veteran's present symptoms were most 
likely due to progressive degenerative disease of the 
cervical spine and lumbar spine, which was normal during 
human maturity, due to genetic predisposition and not a 
specific trauma.  There was no documented event that would 
explain a higher incident of degenerative disease or a 
likelihood to develop a problem later as a consequence of 
active duty injury.  The physician added that there was ample 
evidence of post-service injury and some suggestion of 
psychogenic overlay or hysteria reaction.  He concluded that 
he did not believe that the veteran's present symptoms were 
service-related as documented in the records.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Whether medical evidence or lay evidence is 
sufficient to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board initially finds no evidence of 
arthritis or other chronic disease within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

In addition, the Board finds no basis for service connection 
for cervical spine disorder based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-95.  Specifically, 
there is no evidence of chronic cervical spine disability in 
service or for many years thereafter.  Similarly, despite the 
veteran's contentions, there is no evidence of chronic lumbar 
spine disorder in service.  There is one mention of lumbago 
in service but no documented chronic residual.  Although the 
evidence reveals documented lumbar spine complaints beginning 
in the 1962, the records reflect treatment for intercurrent 
injuries without clear evidence of any relationship to 
"lumbago" shown in service.   

Moreover, the competent medical evidence of record does not 
establish a relationship between the veteran's current 
cervical spine and lumbar spine disorders and his period of 
active duty service.  The Board acknowledges that there are 
conflicting medical opinions as to the etiology of the 
cervical spine and lumbar spine disabilities.  The April 1997 
and March 1999 VA examiners both find no relationship to 
service, attributing the disorders to a work-related injury 
and to age-related processes, respectively.  Although the 
latter examiner reviewed the claims folder, it is unclear 
whether the former examiner had access to records.  

On the other hand, both Dr. Bernell and Dr. Beckley relate 
the veteran's current spinal disorders to injuries received 
in service.  These opinions purport to be based on the 
veteran's records as well as his related history.  However, 
as discussed above, service medical records are negative for 
any serious spine injury or chronic spine disorder from 
injuries described by the veteran.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  See also Reonal v. 
Brown, 5 Vet. App. 458 (1993); Elkins v. Brown, 5 Vet. 
App. 474 (1993).  Similarly, although the veteran is 
competent to relate and describe injuries he sustained, as a 
lay person not trained in medicine, he is not competent to 
offer an opinion as to the etiology of his current spine 
disability.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.    

The February 2002 independent medical expert finds no 
relationship between the veteran's current spine disabilities 
and service.  The physician states that the degenerative 
changes present are essentially part of the aging process and 
not related to any in-service trauma.  This opinion is based 
on a complete review of the record, as evidenced by the 
discussion included in the report, including the veteran's 
contentions and service and post-service medical records.    

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  When adequately explained, the Board is free to 
favor one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 26 (1998).  In this case, the Board finds that 
the opinion of the February 2002 independent medical expert 
is more probative, given the information on which the opinion 
is based and its accompanying explanation.  The Board finds 
that this opinion most accurately accounts for the evidence 
of record, while considering the history as reported by the 
veteran.  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for 
disabilities of the cervical spine and lumbar spine.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.    


ORDER

As new and material evidence has been received, the claim for 
service connection for spinal disability, to include the 
cervical spine and the lumbar spine, is reopened.  To that 
extent, the appeal is granted.  

Service connection for spinal disability, to include the 
cervical spine and the lumbar spine, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

